510 U.S. 941
Nebraskav.Wyoming et al.
No. 108, Orig.
Supreme Court of United States.
November 1, 1993.

1
Motion of the Special Master for award of compensation and reimbursement of expenses granted, and the Special Master is awarded a total of $59,566.79 for the period October 16, 1992, through August 31, 1993, to be paid as follows: 30% to be paid by each Nebraska and Wyoming, 15% to be paid by Colorado, and 25% to be paid by the United States. [For earlier order herein, see, e. g., 507 U. S. 1049.]